Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him after a jury trial of attempted robbery in the third degree (Penal Law §§ 110.00, 160.05). Contrary to the contention of defendant, the verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, *822495). With respect to his contention that he was denied effective assistance of counsel, defendant failed to demonstrate “ ‘the absence of strategic or other legitimate explanations’ for counsel’s alleged shortcomings” (People v Benevento, 91 NY2d 708, 712, quoting People v Rivera, 71 NY2d 705, 709) and based upon our review of the record we conclude that defendant received meaningful representation (see, People v Baldi, 54 NY2d 137, 147). We further conclude that County Court did not abuse its discretion in denying defendant’s requests for a second adjournment of the trial and a continuance to obtain the testimony of a defense witness (see generally, Matter of Anthony M., 63 NY2d 270, 283-284). (Appeal from Judgment of Onondaga County Court, Burke, J. — Attempted Robbery, 3rd Degree.) Present — Pigott, Jr., P. J., Pine, Wisner, Scudder and Lawton, JJ.